     Case 2:20-cv-02232-PKH Document 7                Filed 01/27/21 Page 1 of 2 PageID #: 25




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

ADAM BLAKE DIAMOND                                                                      PLAINTIFF

v.                                     Civil No. 2:20-cv-02232

JOHN DOE OFFICERS, Van Buren Police
Department; ANGELA MORGAN; and TAYLOR                                               DEFENDANTS

                                              ORDER

         Plaintiff, Adam Blake Diamond, filed this 42 U.S.C. § 1983 action pro se on December 10,

2020. (ECF No. 1). Before the Court is Plaintiff’s failure to comply with two orders of the Court.

         On December 10, 2020, the Court ordered Plaintiff to file an Amended Complaint by

January 4, 2021, to clarify his claims. (ECF No. 3). The order informed Plaintiff that failure to

timely and properly comply with the order would result in this case being dismissed. Id. To date,

Plaintiff has not filed an Amended Complaint and the order directing him to do so has not been

returned as undeliverable.

         On January 7, 2021, the Court entered an order directing Plaintiff to show cause by January

19, 2021, as to why he failed to comply with the Court’s order directing him to file an Amended

Complaint. (ECF No. 6). This order also informed Plaintiff that failure to comply would result in

this case being dismissed. To date, Plaintiff has not responded to the show cause order and the

order has not been returned to the Court as undeliverable.

         Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Local Rule 5.5(c)(2) states in pertinent part:

         It is the duty of any party not represented by counsel to promptly notify the Clerk
         and the other parties to the proceedings of any change in his or her address, to
         monitor the progress of the case, and to prosecute or defend the action diligently

                                                  1
  Case 2:20-cv-02232-PKH Document 7                  Filed 01/27/21 Page 2 of 2 PageID #: 26




       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff's failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803–04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to obey two orders of the Court. Therefore, pursuant to Federal Rule of

Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case should be dismissed.

       Accordingly, Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 27th day of January 2021.


                                              /s/P.K. Holmes,III
                                              P. K. HOLMES, III
                                              U.S. DISTRICT JUDGE




                                                 2
